DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 8-10, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Voigt (US PGPUB 2015/0370702).

As for claim 1, Voigt teaches an apparatus comprising:

receive a write request with an associated address to write checkpoint data (Fig. 3A – “write request to COW Range”, and paragraphs 28 and 48.  Checkpoint data is understood as capturing changed data, here, copy-on-write request can trigger write to NVM and also second node.) and
use a change tracker to track updates to checkpoint data based on at least two levels of memory region sizes [size…resolution], wherein the at least two levels of memory region sizes comprise a first level and a second level (paragraph 29, “address resolution maybe bytes, cache lines, cache pages, or other blocking factors…”  Thus, it would be obvious to a person of ordinary skill in the art before the effective filing date of the application to recognize the system is capable of tracking updates based on multiple levels of memory region sizes because doing so allows customizable address and size resolutions for synchronizing data), and the first level is associated with a larger memory region size than a memory region size associated with the second level (paragraph 29, “…any size…resolution.  for example, …maybe bytes, cache lines, cache pages or other blocking factors…” the combination of size and address resolution can be directed to exemplary embodiments, wherein, cache pages are clearly larger memory region than a cache lines, and cache lines are bigger than bytes).


As for claim 2, Voigt also teaches wherein the first level comprises a page level [cache page] and the second level comprises a cache-line level [cache line] (paragraph 29).

As for claim 3 Voigt teaches identify that a write to the checkpoint data associated with the write request is tracked based on the write request corresponding to a memory region identified as updated at the first level (paragraphs 48 and 29.  the write request is detected to be associated with a specific COW region with a specific address range (paragraph 48), address resolution can be based on a first level (paragraph 29), thus, identifying the address range with the specific address resolution associated necessarily identifies the memory region identified as updated and COW at the level of address resolution).

As for claim 4, Voigt also teaches based on the write to the checkpoint data associated with the write request not being tracked at the first level using a first level change tracker, retrieve a first level change tracker for the memory region from memory (paragraphs 48-49 in view of paragraphs 24, 30, 32, and 43.  whatever size and address resolution is determine to be used initially,  is understood as the process of determining the size need to be set to the size/resolution)
identify that the write to the checkpoint data associated with the write request is tracked based on the retrieved first level tracker identifying the memory region associated with the write request as updated (paragraphs 48-49 and 24, and 29).

As for claim 5, Voigt also teaches based on the write to the checkpoint data associated with the write request not being tracked at the first level using a first level change tracker, determine if an update to a portion of the memory region is tracked using a second level tracker (paragraph 24, an overwrite to the default with any size/address resolution as disclosed is a determination of not at the first level but instead use a second level) and
identify that the write to the checkpoint data associated with the write request is tracked based on the update to a portion of the memory region being tracked using a second level tracker (paragraphs 48-49 in view of paragraphs 24 and 29).

As for claim 8, Voigt also teaches checkpoint data comprises one or more of: configuration information, central processing unit (CPU) architectural state including values of architectural and control registers, memory data changes since the last checkpoint, modified data in cache levels that have not been written back to memory, input/output (I/O) device state, or information needed to bring up a virtual machine (VM) or container to a same state as it was when the checkpoint was taken (paragraph 28.  See exemplary data at paragraph 15, 37. ).

As for claim 9, Voigt teaches wherein updated checkpoint data comprises at least checkpoint data updates after a checkpoint data replication (paragraph 30 and 40.  after a checkpoint data (i.e., after a copy on write data was written/changed), the flag is reset It would be obvious to a person of ordinary skill in the art before the effective filing date of the application to recognize Voigt allows for updated data that updates after a 

As for claim 10, Voigt also teaches based on initiation of a checkpoint data replication, the memory controller is to permit copying of updated checkpoint data to another memory device based on regions of the checkpoint data identified as updated using updates tracked at a first level and a second level (paragraph 28, the COW data can be copied to VM, NVM or other nodes).

As for claim 12, Voigt teaches the memory coupled to the interface and further comprising one or more of: a processor, server, data center (Fig. 1 in view of Fig. 4 – Device with Processor 210).

As for claim 13, Voigt also teaches a computer-implemented method comprising:
tracking updates to checkpoint data at first and second levels of granularity of memory region size, wherein the first level is coarser than the second level (paragraph 29, Fig. 2 - group table 210/Subgroup table 220, Log 230, and paragraph 27, 30, 32, and 43-44 “address resolution maybe bytes, cache lines, cache pages, or other blocking factors…”  Thus, it would be obvious to a person of ordinary skill in the art before the effective filing date of the application to recognize the system is capable of tracking updates based on multiple levels of memory region sizes because doing so allows customizable address and size resolutions for synchronizing data.  “…any size…resolution.  for example, …maybe bytes, cache lines, cache pages or other 
during a checkpoint replication, transferring merely updated portions of checkpoint data to another memory device based on the update tracking at first and second levels of granularity, wherein the updated portions correspond to sizes of memory regions that are identified as updated at either first or second level of granularity (paragraph 28 and 48-50 in view of paragraph 29.  “…master type synchronize operations may cause…transferred to the second node 290…”, “…controller 250 transfers…and the second node 290 acknowledges receipt…”  in view of “”address resolution maybe bytes, cache lines, cache pages or other blocking factors…”  Thus, it is obvious to a person of ordinary skill in the art that transferring is based on tracking the COW data, and can be performed at different granularity levels (address resolution in prior art vocabulary)).

As for claim 14, they contain similar limitations as claim 2 above.  Thus, they are rejected under the same rationales.

As for claim 15, Voigt also teaches receiving a write request (Fig. 3A – “write request to COW Range”, and paragraphs 28 and 48) and identifying that an update to 

As for claim 16, Voigt also teaches receiving a write request (Fig. 3A – “write request to COW Range”, and paragraphs 28 and 48), retrieving a second level tracker of an update to a portion of the memory region (paragraphs 30, 32, 43, in view of paragraph 29.  Each range size and address can be a unique resolution/size); and
identifying that an update to the checkpoint data associated with the write request is tracked based on the update to a portion of the memory region being tracked using the second level tracker (paragraphs 48-49 in view of paragraph 29.  Examiner note because each entry can be of a different size/resolution, it would be obvious it can be identified to be tracked using a second size/resolution).

As for claim 17, Voigt teaches a system comprising:
a memory, a memory controller, a processor, and a network interface (Fig. 1), 
wherein the memory controller is to:
monitor for updates of checkpoint data stored in the memory (paragraph 28 and 48.  monitoring of write requests within COW range is understood as monitoring data that needs to be copied (i.e. check pointed) to a memory location);

for a checkpoint replication operation, permit copying of updated regions of the checkpoint data as identified using the update tracker (paragraphs 48-49, checking the address range and whether that’s being transferred is a form of allowing transfer/copy on write to happen.).

As for claim 18, they contain similar limitations as claim 2, and 14 above.  Thus, it is rejected under the same rationales.

As for claim 19, Voigt also teaches wherein the network interface is to transmit updated regions of the checkpoint data to another memory device (paragraph 24, “…such as via a network connection…”).

As for claim 20, Voigt also teaches the memory controller is to track any update to the checkpoint data at a second level unless an update was tracked at the first level (paragraph 29, initial range size/address resolution is understood as the default size that can be used as the first level.).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Voigt, in view of Guthrie et al. (PG PUB 2015/0100732).
As for claim 6, Voigt also teaches based on the write to the checkpoint data associated with the write request not being tracked at the first level using a first level change tracker, retrieve a first level change tracker for the memory region (paragraph 28 and 48-49 in view of paragraphs 24 and 29); use a new second level tracker to track an update to the memory region (paragraph 24.  Update size of tracker from initial to another size/resolution is functionally equivalent to using a second level tracker to track an update to the memory region).
Voigt does not explicitly teach changing size of the tracking granularity when one size cannot detect a change.
However, Guthrie teaches a known method of check pointing based system including based on the retrieved first level tracker not identifying the memory region as updated, determine if an update to a portion of the memory region is tracked using a second level tracker; and based on the update to a portion of the memory region not being tracked using a second level tracker, use a new second level tracker (paragraph 24-25.  deciding smaller granularity of modification where cache line occupies smaller space and can detect changes at smaller granularity implicitly is based on the concept smaller changes/fewer changes benefits from using smaller granularity).  This known technique is applicable to the system of Voigt as they both share characteristics and capabilities, namely, they are directed to delta change check pointing.
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Guthrie would have .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Voigt, in view of Guthrie et al. (PG PUB 2014/0164709) (hereafter as Guthrie II).

As for claim 11, Voigt does not explicitly state the entity which cause checkpoint data replication.
However, Guthrie II teaches a known method of check pointing data including a virtual machine manager (VMM) is to cause checkpoint data replication (paragraph 80). This known technique is applicable to the system of Voigt as they both share characteristics and capabilities, namely, they are directed to delta change check pointing.
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Guthrie II would have yielded predictable results and resulted in an improved system.  It would have been .

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN X LU whose telephone number is (571)270-1233.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN X LU/
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199